214 F.2d 225
DE FOEv.NATIONAL CAPITAL BANK.
No. 11917.
United States Court of Appeals District of Columbia Circuit.
Argued February 8, 1954.
Decided March 25, 1954.

Eva P. DeFoe, appellant pro se.
Mr. Arthur C. Elgin, Washington, D. C., with whom Mr. Arthur C. Keefer, Washington, D. C., was on the brief, for appellee.
Before CLARK, FAHY and WASHINGTON, Circuit Judges.
PER CURIAM.


1
In the District Court appellee, defendant there, moved for summary judgment against appellant on her complaint in that court. We construe this appeal to be from the order granting said motion. The complaint is grounded upon alleged fraud of appellee in obtaining appellant's endorsement upon a promissory note and also her signature to a praecipe authorizing the clerk of the Municipal Court for the District of Columbia to enter judgment on the note, which was done. In the Municipal Court a hearing* and final decision were had on the same issues of fraud now attempted to be relitigated in the District Court. For this reason the motion for summary judgment was properly granted.


2
Affirmed.



Notes:


*
 The hearing occurred on a motion for rehearing of a motion to vacate the original judgment of the Municipal Court against appellant